DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claim 20 is withdrawn in view of the newly discovered reference(s) to Fini 20110274398.  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20,28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Fini 20110274398.
Referring to claim 20, Auzerais discloses a system for use in a well at a wellsite comprising production tubing, the system comprising: a fiber spooler (40) comprising a fiber spool; an optical fiber cable (10) wound in the fiber spool, a catcher (21) to catch and fix an end of the optical fiber cable at a selected location (see paragraph 0042, plug 20 seats against plug 21); surface instrumentation  (21) coupleable to the optical fiber cable; and wherein the optical fiber is installable in the production tubing by being unwound from the fiber spool as the fiber spooler is moved downhole.  Auzerais does not disclose  the optical fiber cable includes a set of cores.  Fini teaches a optical fiber ( see fig. 1 at 20) that include a set of cores (22a-f).  Fini further teaches having a cable with a set of cores allows increase in bandwidth capacity of a communication link (see paragraph 0008) and have high density with low loss,  low crosstalk and facile connectivity (see paragraph 0009).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Auzerais to have an optical fiber cable includes a set of cores in view of teaching of Fini in order to check v increase in bandwidth capacity of a communication link and have high density with low loss,  low crosstalk and facile connectivity.
Referring to claim 28-29, Fini teaches the optical fiber has a glass diameter of 200 µm or greater (see paragraph 0048, fibers can be as large as 400 µm).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Fini 20110274398, as applied to claim 20, and further in view of Didden et al. 6271766.
Referring to claim 37, Auzerais does not disclose the surface instrumentation comprises an interferometric system. Didden teaches that interferometric system is a known system for receiving and transmitting optical signals from optical fiber (see col. 4 lines 48-54).  As an interferometric system is a known system for receiving and transmitting optical signals from optical fiber cable in a well, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Auzerais to have an interferometric system in view of the teachings of Didden.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Fini 20110274398 and Didden et al. 6271766, as applied to claim 37 and further in view of Bowker et al. 20060153508.
Referring to 38, Auzerais does not disclose the optical fiber cable comprises a protective jacket. Bowker teaches that it is well known in the art for an optic fiber cable to have a protective jacket (protective sheath, see paragraph 0006) which protects the bundle of fibers of the cable.  As it would be advantageous to protect the bundle of fibers in the cable, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Auzerais, as modified by Fini and Didden,  to have the optical fiber cable have a protective jacket in view of the teachings of Bowker.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Fini 20110274398, Didden et al. 6271766 and Bowker et al. 20060153508, as applied to claim 38 and further in view of Maida 20040113104.
Referring to 39, Auzerais, as modified, does not disclose the optical fiber cable has an outer diameter of 1 mm or less.   Maida teaches that it is well known for optic fiber cable to be less than 1 mm in diameter (see paragraph 0033, optic cable can be the standard 125 micron diameter).  Moreover, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). As it is well known in the art to have optic fiber cable to be less than 1 mm in diameter, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Auzerais, as modified by Fini, Didden and Bowker to have the optical fiber cable have an outer diameter of 1 mm or less in view of the teachings of Maida.

Allowable Subject Matter
Claims 1,12-19,30,31,33-35 and 40 are allowed.

Claim 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20,28-29 and 37-39  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roy 20140069173 discloses an optical fiber with a set of cores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672